Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT TO SPECIFIC TRANSACTIONS

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT TO SPECIFIC TRANSACTIONS
(this “Amendment”) is made and entered into as of June 16, 2004, by and among
SUPERIOR ESSEX COMMUNICATIONS LLC, a Delaware limited liability company
(“Superior”), ESSEX GROUP, INC., a Michigan corporation (“Essex”) (Superior and
Essex being referred to collectively as “Borrowers,” and individually as a
“Borrower”); various financial institutions (“Lenders”); FLEET CAPITAL
CORPORATION, a Rhode Island corporation with an office at 300 Galleria Parkway,
Suite 800, Atlanta, Georgia 30339, in its capacity as collateral and
administrative agent for the Lenders (together with its successors and assigns
in such capacity, “Administrative Agent”); and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, in its capacity as syndication agent for
the Lenders (together with its successors in such capacity, “Syndication Agent”;
Administrative Agent and Syndication Agent are each hereafter referred to from
time to time individually as an “Agent” and collectively as “Agents”).

Recitals:

Borrowers, Lenders and Agents are parties to a certain Credit Agreement dated
November 10, 2003, as amended by that certain First Amendment to Credit
Agreement dated February 20, 2004, that certain Second Amendment to Credit
Agreement dated March 18, 2004, that certain Third Amendment to Credit Agreement
and Consent to Specific Transactions dated as of April 2, 2004, and that certain
Fourth Amendment to Credit Agreement, dated as of April 30, 2004 (as at any time
amended, restated or otherwise modified, the “Credit Agreement”), pursuant to
which Lenders have made certain revolving credit loans and other extensions of
credit to Borrowers.

Borrowers have informed Agents and Lenders that Superior intends to convert from
a Delaware limited liability company to a Delaware limited partnership. Agents
and Lenders are willing to consent to such conversion of the form of Superior
from a limited liability company to a limited partnership, subject to the terms
and conditions contained herein.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.   Definitions.   All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.

2.   Conversion of Superior: Representations and Warranties of Borrowers.  
Borrowers have informed Administrative Agent that: (a) Superior desires to
convert from a Delaware limited liability company to a Delaware limited
partnership under the name “Superior Essex Communications LP” (the
“Conversion”); (b) the general partner of Superior after the Conversion will be
SE Communications GP Inc., a Delaware corporation (the “GP”); and (c) the
Conversion will be effected in accordance with Section 17-217 of the Delaware
Revised Uniform Limited Partnership Act (the “DLPA”).

3.   Representations and Warranties Regarding Conversion.   Each Borrower
represents and warrants to Administrative Agent that after the consummation of
the Conversion (a) all references in the Credit Agreement and the other Loan
Documents to “Superior Essex Communications LLC” shall be deemed references to
“Superior Essex Communications LP, as successor-by-conversion to Superior Essex
Communications LLC”; (b) the property and assets of Superior will be free of all
Liens other than Permitted Liens as of the date of the Conversion; (c) Superior
shall continue as a “Borrower” under the Credit Agreement and shall be bound by
all the terms and provisions thereof; (d) Superior shall be a Delaware limited
partnership having the partnership name registered with Delaware Secretary of
State of

 


--------------------------------------------------------------------------------


“Superior Essex Communications LP”; (e) all of the Obligations shall be deemed
ratified and assumed by Superior Essex Communications LP, as the
successor-by-conversion to Superior Essex Communications LLC; and (f) the
Obligations shall be secured by all property of Superior comprising the
Collateral. Borrowers further represent and warrant to Agents and Lenders that
neither of the Borrowers nor the GP have entered into any agreements among
themselves or with any other Persons which modify in any respect whatsoever the
provisions of clauses (d), (e), (f) or (g) of Section 17-217 of the DLPA, which
provisions remain in full force and effect in respect of the Conversion.

4.   Authorization to File Financing Statements.   Each Borrower hereby
authorizes Administrative Agent to execute and file such financing statements or
amendments to financing statements as Administrative Agent may deem necessary or
appropriate to continue to perfection and priority of its Liens in the
Collateral after the consummation of the Conversion.

5.   Consent to Conversion.   The Administrative Agent consents to the proposed
Conversion if, and only if, Administrative Agent, in its sole discretion, is
satisfied that each of the Conversion Conditions shall have been satisfied. For
purposes hereof, “Conversion Conditions” shall mean:

(a)    no Default or Event of Default shall exist;

(b)   the Conversion has been consummated and duly recorded with the Delaware
Secretary of State in accordance with the form of Certificate of Conversion
attached hereto as Exhibit A and Administrative Agent shall have received a
certified copy thereof;

(c)    no less than 99% of the Equity Interests of Superior shall be directly or
indirectly owned and controlled by Superior Essex Holding Corp. after the
consummation of the Conversion;

(d)   Superior, as so converted to a Delaware limited partnership, has adopted
an Agreement of Limited Partnerships in substantially the form attached hereto
as Exhibit B;

(e)    GP is the general partner of Superior and has delivered to Administrative
Agent a Closing and Incumbency Certificate in the form attached hereto as
Exhibit C together with all exhibits referenced therein; and

(f)    Borrowers shall have delivered to Administrative Agent an opinion of
counsel in substantially the form of Exhibit D attached hereto.

6.   Ratification and Reaffirmation.   Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

7.   Acknowledgments and Stipulations.   Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
Borrowers are legal, valid and binding obligations of Borrowers that are
enforceable against Borrowers in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by each Borrower); and the security interests
and liens granted by Borrowers in favor of Administrative Agent, for the benefit
of itself and Lenders, are duly perfected, first priority security interests and
liens.

8.   Representations and Warranties.   Each Borrower represents and warrants to
Agents and Lenders, to induce Agents and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite company action on the part of each Borrower and this Amendment has
been duly executed and delivered by each Borrower; and all of the
representations and warranties made by Borrowers in the Credit Agreement are
true and correct on and as of the date hereof.

2


--------------------------------------------------------------------------------


9.   Reference to Credit Agreement.   Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

10.   Breach of Amendment.   This Amendment shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

11.   Conditions Precedent.   The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Administrative
Agent, unless satisfaction thereof is specifically waived in writing by
Administrative Agent:

(a)    Administrative Agent shall have received a duly executed counterpart of
this Amendment, together with (i) a Consent and Reaffirmation duly signed by the
Guarantors, (ii) a certificate of resolutions from each Borrower authorizing
this Amendment and the other documents referenced herein, and (iii) such
additional documents, instruments and certificates as Agents and Lenders shall
require in connection herewith;

(b)   Administrative Agent shall have received a duly executed Joinder Agreement
executed by GP and the exhibits reference therein in the form attached hereto as
Exhibit E;

(c)    Each of the Conversion Conditions shall be satisfied; and

(d)   Administrative Agent shall have received such other agreements, documents,
certificates and opinions as it may reasonably request in connection with the
transactions contemplated by this Amendment.

12.   Expenses of Agents.   Borrowers agree to pay, on demand, all costs and
expenses incurred by Agents in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of Agents’ legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

13.   Miscellaneous.   This Amendment shall be effective upon acceptance by
Agents and Lenders, whereupon the same shall be governed by and construed in
accordance with the internal laws of the State of Georgia. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Amendment may be executed in any number
of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto. Section titles and references used in this Amendment shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto.

14.   No Novation, etc..   Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

15.   Further Assurances.   Each Borrower agrees to take such further actions as
Agents and Lenders shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

3


--------------------------------------------------------------------------------


16.   Release of Claims.   To induce Agents and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agents
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agents and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that any Borrower now has or ever had against Agents or Lenders arising
under or in connection with any of the Loan Documents or otherwise. Each
Borrower represents and warrants to Agents and Lenders that such Borrower has
not transferred or assigned to any Person any claim that such Borrower ever had
or claimed to have against Agents or Lenders.

17.   Waiver of Jury Trial.   To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank; signatures on the following page]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

BORROWERS:

ATTEST:

Superior Essex Communications LLC

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

 

David S. Aldridge, CFO, Vice President and Treasurer

ATTEST:

 

Essex Group, Inc.

 

 

By:

/s/ David S. Adridge

 

Secretary

 

 

David S. Aldridge, Vice President and Treasurer

 

[Signatures continued on following page]

5


--------------------------------------------------------------------------------


 

LENDERS:

Revolver Commitment: $60,000,000.00

Fleet Capital Corporation

 

By:

/s/ H. Glenn Little

 

 

 

Title:

Senior Vice President

 

Revolver Commitment: $60,000,000.00

General Electric Capital Corporation

 

By:

/s/ Curtis J. Correa 

 

 

 

Title:

Duly Authorized Signatory

 

Revolver Commitment: $55,000,000.00

Wachovia Bank, National Association

 

By:

/s/ Daniel L. Denton

 

 

 

Title:

Director

 

 

[Signatures continued on the following page]

6


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

Fleet Capital Corporation,
as Administrative Agent

 

By:

/s/ H. Glenn Little

 

 

 

Title:

Senior Vice President

 

 

SYNDICATION AGENT:

 

General Electric Capital Corporation,
as Syndication Agent

 

By:

/s/ Curtis J. Correa

 

 

 

Title:

Duly Authorized Signatory

 

 

 

7


--------------------------------------------------------------------------------


CONSENT AND REAFFIRMATION

Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Agents and Lenders hereby (i) acknowledges receipt of a copy of the
foregoing Fifth Amendment to Credit Agreement and Consent to Certain
Transactions; (ii) consents to Borrowers’ execution and delivery thereof;
(iii) agrees to be bound thereby; and (iv) affirms that nothing contained
therein shall modify in any respect whatsoever its guaranty of the Obligations
and reaffirms that such guaranty is and shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of such Fifth Amendment to Credit Agreement and Consent to
Certain Transactions.

ATTEST:

Superior Essex Inc.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge,  Vice President,

 

 

Treasurer and CFO

ATTEST:

Superior Essex Holding Corp.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge,  Vice President and

 

 

Treasurer

ATTEST:

Essex International Inc.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge, Vice President,

 

 

Treasurer, Assistant Secretary and CFO

ATTEST:

Essex Group, Inc.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge, Vice President,

 

 

Treasurer and Assistant Secretary

 

[Signatures continued on the following page]

 


--------------------------------------------------------------------------------


 

ATTEST:

Essex Technology, Inc.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge,  Vice President,

 

 

Treasurer and Assistant Secretary

ATTEST:

Essex Mexico Holdings, L.L.C.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge,  Vice President,

 

 

Treasurer and Assistant Secretary

ATTEST:

Essex Wire Corporation

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge,  Vice President,

 

 

Treasurer and Assistant Secretary

ATTEST:

Essex Canada Inc.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge,  Vice President,

 

 

Treasurer and Assistant Secretary

ATTEST:

Essex Group Mexico Inc.

 

 

By:

/s/ David S. Aldridge

 

Secretary

 

David S. Aldridge,  Vice President,

 

 

Treasurer and Assistant Secretary

 

2


--------------------------------------------------------------------------------